DETAILED ACTION
This action is in response to the RCE and Amendment dated 02 August 2022 which was filed due to the decision rendered by the Patent Trial and Appeal Board on 16 June 2022 where the examiner was affirmed.  Claims 1, 11, 19 and 22 are amended.  No claims have been added or cancelled.  Claims 1-4, 7-9, 11-17 and 19-22 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7-9, 11-17, 19, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gould (US 2008/0082515 A1) in view of Zyarko et al. (US 2011/0116618 A1) and further in view of Stine et al. (US 7,373,179 B2) and further in view of Moore et al. (US 8,358,771 B1) and further in view of Davis et al. (US 2008/0049921 A1).

As for independent claim 1, Gould teaches a method comprising:
selecting by a user one list of records from the plurality of lists of records containing phone numbers [(e.g. see Gould paragraphs 0132 and Fig. 1-1 numeral 108 and Fig. 9C) ”FIG. 9C illustrates an example user interface via which a user can select a lead list”].
prompting the user to perform a click for one of the records within the list of records without displaying to the user any of the phone numbers or information about consumers having the phone numbers [(e.g. see Gould paragraphs 0054, 0055, 0069, 0133, 0138 and Fig. 9D) ”lead data (e.g., data for a plurality of leads) is accessed from a leads database. All or portions of the accessed lead data are delivered from the database over the network to the user's terminal or a separate dialer system such as an auto-dialer or a predictive dialer … At state 110 the user is presented, via a user interface, with a lead randomly, sequentially (first lead first, second lead second, last lead last), alphabetically, or otherwise selected from the identified leads … In response to a phone solicitor action (e.g., activating a "display lead" control, otherwise requesting a lead, terminating an in progress call, etc.), or an action of a manager of a phone solicitor, the user is presented with one or more leads, including some or all of the lead record information discussed above. Optionally, the user is, at this juncture, prevented from viewing the lead's phone number and/or other contact information … FIG. 9D illustrates an example user interface which enables a user to initiate the dialing of a lead without revealing the lead phone number … and instructions (e.g., "to begin, click dial"). A dial control is provided, which, if activated causes the prospect phone number to be dialed”].
receiving at a computer and from the user a click for the one of the records within the list of records in the database stored on the computer readable storage medium which is to be dialed using the manual intervention [(e.g. see Gould paragraphs 0028, 0138 and Figs. 8, 9D) ”"clicking on" a link or button, or pressing a key in order to provide a command, make a selection, or to provide data, in other embodiments the commands, selections, and data input are made using other input techniques, such as using voice input, pen input, or mouse input … (e.g., "to begin, click dial")”].
storing on a computer readable storage medium a record of the click for the one of the records within the list of records, an identity of the user performing the click for each of the records within the list of records independent from a list of phone numbers to be dialed, and an association between the click and the one of the records within the list of records [(e.g. see Gould paragraphs 0111, 0147, 0152 and Figs. 9c, 9k and 9g) ”an example audit history report, including an audit identifier, a dialed identifier … The report provides, in table format, some or all of the following: a broker identifier, a first name, a last name, a dial count (e.g., … a total leads used (e.g., the number of leads that were called) … The results of the leads called by the dialer can be stored in a lead results database. Optionally reports can be generated, sent (e.g., as an email or SMS message), or accessed in substantially real time (e.g., via a Website), enabling a supervisor or other person or system to monitor the progress of a particular agent or a group of agents in substantially real time”].  Examiner notes that the audit history (Fig. 9k) is independent from the list (Fig. 9c).
electronically communicating a phone number of the one of the records within the list of records associated with the click to a telecommunications system for dialing [(e.g. see Gould paragraph 0123) ”the user did select one or more lists from one or more providers … the matching leads (e.g., a set amount of leads) are streamed to a dialer (auto-dialer)”].
repeating steps c-i for each record in the list of records containing phone numbers where the number of undialed phone numbers is less than the maximum number of clicks and there are more records to click in the list of records [(e.g. see Gould paragraphs 0064, 0069) ”At state 110 the user is presented, via a user interface, with a lead randomly, sequentially (first lead first, second lead second, last lead last), alphabetically, or otherwise selected from the identified leads … An update and go to next name control is provided, which, when activated, causes the data entered in the illustrated user interface to be saved, and causes the next lead to be presented (e.g., sequentially”].

Gould does not specifically teach maintaining a plurality of lists of records containing phone numbers in a database stored on a computer readable storage medium, or wherein the phone numbers within the list of records are to be dialed using the manual intervention.  However, in the same field of invention, Zyarko teaches:
maintaining a plurality of lists of records containing phone numbers in a database stored on a computer readable storage medium [(e.g. see Zyarko paragraphs 0007, 0029, 0055) ”The inventors provide a mechanism for selecting specific dialing strategy for dialing individual telephone numbers of individual contacts from a calling list used in an outbound calling campaign hosted by a contact center … the contacts have to be sorted accordingly for multiple campaigns where the settings are different for each different campaign … all of the current campaign settings already established for current outbound campaigns which are listed as interactive options Campaign 1, Campaign 2, to Campaign n”].
wherein the phone numbers within the list of records are to be dialed using the manual intervention [(e.g. see Zyarko paragraphs 0044, 0076) ”Rules may be created by administrative personnel for contacts that might be dialed during any type of outbound campaigns … business rule might be if a contact is a valued customer ranking higher than average, then the contact should be dialed manually (preview) to ensure that a live agent is available to handle the call … a platinum customer may command a dialing strategy that utilizes a preview mode where an available agent gets the customer data and contact record and manually dials the call”].
Therefore, considering the teachings of Gould and Zyarko, it would have been obvious to one having ordinary skill in the art at the time of the invention to add maintaining a plurality of lists of records containing phone numbers in a database stored on a computer readable storage medium, or wherein the phone numbers within the list of records are to be dialed using the manual intervention, as taught by Zyarko, to the teachings of Gould because it enables the flexibility of different dialing strategies for individual calls during a calling campaign in a manner that does not create complexity or tax the efficiency of the calling campaign (e.g. see Zyarko paragraph 0009).

Gould and Zyarko do not specifically teach after storing a record of the click.  However, in the same field of invention, Stine teaches:
after storing a record of the click [(e.g. see Stine col 3 lines 20-51, col 4 lines 52-53) ”The instructions and data may be provided to the processor 208 which, in cooperation with the memory 202 and various buttons, spoken commands, prompts (visual or otherwise), and other controls of the phone 102 may operate to configure and store the call queue 204 in the memory 202 … The call queue 204 comprises one or more numbers organized and managed as a queue, e.g. as an ordered list, call queue functionality to enable a user to specify entries of the call queue 204, and possibly also to specify a dial order for the entries … Subsequently, the phone 304 or other wireless device may be operated to dial the queue entries”].
Therefore, considering the teachings of Gould, Zyarko and Stine, it would have been obvious to one having ordinary skill in the art at the time of the invention to add after storing a record of the click, as taught by Stine, to the teachings of Gould and Zyarko because it allows a user to manually build a queue of phone numbers which offers less distraction to the user using the system in the future (e.g. see Stine col 2 lines 29-31).

Gould, Zyarko and Stine do not specifically teach to thereby document that the manual intervention occurred for the one of the records within the list of records and to document the user performing the manual intervention for the one of the records within the list of records.  However, in the same field of invention, Moore teaches:
to thereby document that the manual intervention occurred for the one of the records within the list of records and to document the user performing the manual intervention for the one of the records within the list of records [(e.g. see Moore col 2 lines 49-53, col 3 lines 14-20, col 7 line 49 – col 8 line 6) ”The dialing mode is may be one of a predictive mode, a preview mode, a preview manual mode, and a manual mode. The dialing mode may be determined based on at least one of a … a phone number attribute … the system may include a communication manger that may provide an dialing mode called "preview manual mode." This mode may enable greater supervision over the preview mode, and may ensure compliance with any company, governmental, or other laws, regulations and/or policies. Unlike preview mode, preview manual mode may require human intervention, such as by an agent … When a cellular phone number (without customer consent) is presented to the communication manager, the communication manager may switch a dialer to a preview manual mode before the call can be made. The preview manual mode may require the agent to initiate all calls by interacting with the dialer. In traditional preview mode, the dialer may execute the first call based on a countdown timer. With preview manual mode, in one embodiment, the initial dialer call may only be executed by an advisor taking action to initiate the call … Cell phones without customer consent cannot be called in any other mode than preview manual mode. This is an example of preventive control … Reports will be created to show that every cell phone without consent in the dialer file has been called in preview manual mode. This is an example of detective control”].
Therefore, considering the teachings of Gould, Zyarko, Stine and Moore, it would have been obvious to one having ordinary skill in the art at the time of the invention to add to thereby document that the manual intervention occurred for the one of the records within the list of records and to document the user performing the manual intervention for the one of the records within the list of records, as taught by Moore, to the teachings of Gould, Zyarko and Stine because it enables greater supervision to ensure compliance with any company, governmental, or other laws, regulations or policies (e.g. see Moore col 3 lines 15-19).

Gould, Zyarko, Stine and Moore do not specifically teach determining if there are more records to click in the list of records; determining a number of undialed phone numbers within the list of records which have been sent to the telecommunications system; comparing the number of undialed phone numbers within the list of records which have been sent to the telecommunications system to a maximum number of clicks, the maximum number of clicks defined as a maximum number of undialed phone numbers allowed within the list of records which have been sent to the telecommunications system.  However, in the same field of invention, Davis teaches:
determining if there are more records to click in the list of records; determining a number of undialed phone numbers within the list of records which have been sent to the telecommunications system; comparing the number of undialed phone numbers within the list of records which have been sent to the telecommunications system to a maximum number of clicks, the maximum number of clicks defined as a maximum number of undialed phone numbers allowed within the list of records which have been sent to the telecommunications system [(e.g. see Davis paragraphs 0068, 0081, 0082, 0084, 0097 and Figs. 2, 14, 16A, 17-23, 26) ”FIG. 2 shows a telephone conferencing systems conference call setup menu 200 according to one embodiment of the present invention. Conference call setup menu 200 includes a call setup list 201, a lookup button function 203, cursor 207 and a dial button function 205. According to one embodiment, the telephone numbers of prospective call conferees may be entered onto the "caller lines" (see FIG. 2) of the call setup list 201. It should be appreciated that several prospective call conferees may be added to the call setup list so that they may be convened for telephonic conferencing purposes … conference call dialing list display area 407 and dialed conferee display area 409. As previously mentioned, according to one embodiment each number in the conference call dialing list display area 407 may be called in sequence … FIG. 17 shows dial next button/function 411 and conference cancel button/function 405. It should be appreciated that selecting the dial next button/function 411 at this point initiates a call to the next number in line in the sequence of numbers that have been selected to be called … FIG. 26 shows the appearance of a menu 560 after all prospective call conferees have been connected according to one embodiment of the present invention. As is shown in FIG. 26 the successfully connected conferees are listed in the conferee display”].  Examiner notes that, as shown in Figs. 2 and 14, the user can have a undialed list of up to (e.g. maximum) five phone numbers for which the user applies an input to a button for each entry in the list.  As described by Davis, the user can have a list of up to (e.g. maximum) five phone numbers presented to the dialing system.  The undialed list is sent to the dialing system and then sequentially stepped through by the user upon each click/activation of the “Dial Next” button, when the button is clicked/activated for the last entry in the list (i.e. applied a maximum number of clicks by checking the current button activation against the current position in the list) the “Dial Next” button is then removed from display as there are no more numbers remaining to be dialed (i.e. the maximum has been reached).
Therefore, considering the teachings of Gould, Zyarko, Stine, Moore and Davis, it would have been obvious to one having ordinary skill in the art at the time of the invention to add determining if there are more records to click in the list of records; determining a number of undialed phone numbers within the list of records which have been sent to the telecommunications system; comparing the number of undialed phone numbers within the list of records which have been sent to the telecommunications system to a maximum number of clicks, the maximum number of clicks defined as a maximum number of undialed phone numbers allowed within the list of records which have been sent to the telecommunications system, as taught by Davis, to the teachings of Gould, Zyarko, Stine and Moore because it relives the tedious and inefficient task of the manual ascertainment and dialing of each of the prospective conference participants telephone numbers (e.g. see Davis paragraph 0005).

As for dependent claim 2, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 1 and Gould further teaches:
further comprising dialing the phone number using the telecommunications system [(e.g. see Gould paragraph 0123) ”the matching leads (e.g., a set amount of leads) are streamed to a dialer (auto-dialer)”].

As for dependent claim 3, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 2 and Gould further teaches:
wherein the prompting the user is performed by displaying an icon to the user and wherein the click for each of the records within the list of records is a click on the icon [(e.g. see Gould paragraphs 0133, 0138 and Fig. 9D) ”a user to initiate the dialing of a lead without revealing the lead phone number … (e.g., "to begin, click dial")”].

As for dependent claim 4, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 3 and Gould further teaches:
wherein the click is performed by positioning a mouse pointer on the click and depressing a button of a mouse [(e.g. see Gould paragraph 0027) ”the computers also include one or more user input devices, such as … a mouse”].

As for dependent claim 7, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 1 and Gould further teaches:
further comprising providing a cloud-based service and providing a manual clicker application to the user through the cloud-based server wherein the cloud-based service provides for performing steps (a)-(d) [(e.g. see Gould paragraphs 0021, 0025, 0052, 0153 and Fig. 10A) ”a menu of leads databases from different vendors can be transmitted over a network, such as the Internet, to a user terminal. The user can then select one or more leads databases, or subsets thereof, from one or more suppliers … The user interfaces described herein can optionally be provided to and accessed via a browser (e.g., an application used to access information on the Internet, such as on the World Wide Web) … The product servers 1006 store or provide access to leads databases”].

As for dependent claim 8, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 1 and Gould further teaches:
further comprising displaying to the user a number of clicks performed within the list [(e.g. see Gould paragraph 0150 and Fig. 9I) ”FIG. 9I illustrates an example audit main menu  … auditing history”].

As for dependent claim 9, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 8, but Gould, Zyarko, Stine and Moore do not specifically teach further comprising displaying a number of clicks remaining to be performed with the list.  However, in the same field of invention, Davis teaches:
further comprising displaying a number of clicks remaining to be performed with the list [(e.g. see Davis paragraphs 0084 and Fig. 16A numeral 407 and Fig. 17 numeral 411) ”conference call dialing list display area 407 and dialed conferee display area 409. As previously mentioned, according to one embodiment each number in the conference call dialing list display area 407 may be called in sequence … FIG. 17 shows dial next button/function 411 and conference cancel button/function 405. It should be appreciated that selecting the dial next button/function 411 at this point initiates a call to the next number in line in the sequence of numbers that have been selected to be called”].
The motivation to combine is the same as that used for claim 1.

As for independent claim 11, Gould teaches a method comprising:
providing access to a manual clicker application through a server configured to access the database [(e.g. see Gould paragraphs 0021, 0025, 0052, 0153 and Figs. 9D and 10A) ”a menu of leads databases from different vendors can be transmitted over a network, such as the Internet, to a user terminal. The user can then select one or more leads databases, or subsets thereof, from one or more suppliers … The user interfaces described herein can optionally be provided to and accessed via a browser (e.g., an application used to access information on the Internet, such as on the World Wide Web) … The product servers 1006 store or provide access to leads databases].
providing a user interface to a user of the manual click application, the user interface configured to receive clicks from a user [(e.g. see Gould paragraphs 0052, 0133, 0138 and Fig. 9D) ”The user interfaces described herein can optionally be provided to and accessed via a browser (e.g., an application used to access information on the Internet, such as on the World Wide Web)… a user to initiate the dialing of a lead without revealing the lead phone number … (e.g., "to begin, click dial")”].
wherein the user selects one list of records from the plurality of lists of records containing phone numbers [(e.g. see Gould paragraphs 0132 and Fig. 1-1 numeral 108 and Fig. 9C) ”FIG. 9C illustrates an example user interface via which a user can select a lead list”].
prompting the user to perform clicks for each record in the list of records containing phone numbers without displaying to the user any of the phone numbers or information about consumers having the phone numbers, wherein the prompting is performed by displaying an icon [(e.g. see Gould paragraphs 0054, 0055, 0069, 0133, 0138 and Fig. 9D) ”lead data (e.g., data for a plurality of leads) is accessed from a leads database. All or portions of the accessed lead data are delivered from the database over the network to the user's terminal or a separate dialer system such as an auto-dialer or a predictive dialer … At state 110 the user is presented, via a user interface, with a lead randomly, sequentially (first lead first, second lead second, last lead last), alphabetically, or otherwise selected from the identified leads … In response to a phone solicitor action (e.g., activating a "display lead" control, otherwise requesting a lead, terminating an in progress call, etc.), or an action of a manager of a phone solicitor, the user is presented with one or more leads, including some or all of the lead record information discussed above. Optionally, the user is, at this juncture, prevented from viewing the lead's phone number and/or other contact information … FIG. 9D illustrates an example user interface which enables a user to initiate the dialing of a lead without revealing the lead phone number … and instructions (e.g., "to begin, click dial"). A dial control is provided, which, if activated causes the prospect phone number to be dialed”].
receiving the clicks from the user targeted at the icon of the user interface [(e.g. see Gould paragraphs 0133, 0138 and Fig. 9D) ”a user to initiate the dialing of a lead without revealing the lead phone number … (e.g., "to begin, click dial")”].
maintaining a count of the number of clicks from the user at the icon of the user interface [(e.g. see Gould paragraph 0150 and Fig. 9I) ”FIG. 9I illustrates an example audit main menu which can be used to verify the lead status provided by a user”].  Examiner notes that, as depicted in Fig. 9I, the number of calls made to date is tracked for the user.  As previously indicated, a call stems from a user “clicking” on an icon labeled “dial,” therefore, the number of calls made is also effectively tracking the number of times the user clicked on the dial button.
storing within the database a record of each click from a user for each record of the lists of records independent from a list of phone numbers to be dialed and associating each click from the user with one of the records and a corresponding phone number [(e.g. see Gould paragraphs 0111, 0147, 0152 and Figs. 9k and 9g) ”an example audit history report, including an audit identifier, a dialed identifier … The report provides, in table format, some or all of the following: a broker identifier, a first name, a last name, a dial count (e.g., … a total leads used (e.g., the number of leads that were called) … The results of the leads called by the dialer can be stored in a lead results database. Optionally reports can be generated, sent (e.g., as an email or SMS message), or accessed in substantially real time (e.g., via a Website), enabling a supervisor or other person or system to monitor the progress of a particular agent or a group of agents in substantially real time”].
electronically communicating to a telecommunications system each of the corresponding phone numbers [(e.g. see Gould paragraph 0123) ”the user did select one or more lists from one or more providers … the matching leads (e.g., a set amount of leads) are streamed to a dialer (auto-dialer)”].

Gould does not specifically teach maintaining a plurality of lists of records containing phone numbers in a databased stored on a computer readable storage medium, or manual intervention in a dialing process.  However, in the same field of invention, Zyarko teaches:
maintaining a plurality of lists of records containing phone numbers in a databased stored on a computer readable storage medium [(e.g. see Zyarko paragraphs 0007, 0029, 0055) ”The inventors provide a mechanism for selecting specific dialing strategy for dialing individual telephone numbers of individual contacts from a calling list used in an outbound calling campaign hosted by a contact center … the contacts have to be sorted accordingly for multiple campaigns where the settings are different for each different campaign … all of the current campaign settings already established for current outbound campaigns which are listed as interactive options Campaign 1, Campaign 2, to Campaign n”].
manual intervention in a dialing process [(e.g. see Zyarko paragraphs 0044, 0076) ”Rules may be created by administrative personnel for contacts that might be dialed during any type of outbound campaigns … business rule might be if a contact is a valued customer ranking higher than average, then the contact should be dialed manually (preview) to ensure that a live agent is available to handle the call … a platinum customer may command a dialing strategy that utilizes a preview mode where an available agent gets the customer data and contact record and manually dials the call”].
Therefore, considering the teachings of Gould and Zyarko, it would have been obvious to one having ordinary skill in the art at the time of the invention to add maintaining a plurality of lists of records containing phone numbers in a databased stored on a computer readable storage medium, or manual intervention in a dialing process, as taught by Zyarko, to the teachings of Gould because it enables the flexibility of different dialing strategies for individual calls during a calling campaign in a manner that does not create complexity or tax the efficiency of the calling campaign (e.g. see Zyarko paragraph 0009).

Gould and Zyarko do not specifically teach after storing the record of each click.  However, in the same field of invention, Stine teaches:
after storing the record of each click [(e.g. see Stine col 3 lines 20-51, col 4 lines 52-53) ”The instructions and data may be provided to the processor 208 which, in cooperation with the memory 202 and various buttons, spoken commands, prompts (visual or otherwise), and other controls of the phone 102 may operate to configure and store the call queue 204 in the memory 202 … The call queue 204 comprises one or more numbers organized and managed as a queue, e.g. as an ordered list, call queue functionality to enable a user to specify entries of the call queue 204, and possibly also to specify a dial order for the entries … Subsequently, the phone 304 or other wireless device may be operated to dial the queue entries”].
Therefore, considering the teachings of Gould, Zyarko and Stine, it would have been obvious to one having ordinary skill in the art at the time of the invention to add after storing the record of each click, as taught by Stine, to the teachings of Gould and Zyarko because it allows a user to manually build a queue of phone numbers which offers less distraction to the user using the system in the future (e.g. see Stine col 2 lines 29-31).

Gould, Zyarko and Stine do not specifically teach to thereby document that the manual intervention occurred for the one of the records within the list of records and to document the user performing the manual intervention for the one of the records within the list of records.  However, in the same field of invention, Moore teaches:
to thereby document that the manual intervention occurred for the one of the records within the list of records and to document the user performing the manual intervention for the one of the records within the list of records [(e.g. see Moore col 2 lines 49-53, col 3 lines 14-20, col 7 line 49 – col 8 line 6) ”The dialing mode is may be one of a predictive mode, a preview mode, a preview manual mode, and a manual mode. The dialing mode may be determined based on at least one of a … a phone number attribute … the system may include a communication manger that may provide an dialing mode called "preview manual mode." This mode may enable greater supervision over the preview mode, and may ensure compliance with any company, governmental, or other laws, regulations and/or policies. Unlike preview mode, preview manual mode may require human intervention, such as by an agent … When a cellular phone number (without customer consent) is presented to the communication manager, the communication manager may switch a dialer to a preview manual mode before the call can be made. The preview manual mode may require the agent to initiate all calls by interacting with the dialer. In traditional preview mode, the dialer may execute the first call based on a countdown timer. With preview manual mode, in one embodiment, the initial dialer call may only be executed by an advisor taking action to initiate the call … Cell phones without customer consent cannot be called in any other mode than preview manual mode. This is an example of preventive control … Reports will be created to show that every cell phone without consent in the dialer file has been called in preview manual mode. This is an example of detective control”].
Therefore, considering the teachings of Gould, Zyarko, Stine and Moore, it would have been obvious to one having ordinary skill in the art at the time of the invention to add to thereby document that the manual intervention occurred for the one of the records within the list of records and to document the user performing the manual intervention for the one of the records within the list of records, as taught by Moore, to the teachings of Gould, Zyarko and Stine because it enables greater supervision to ensure compliance with any company, governmental, or other laws, regulations or policies (e.g. see Moore col 3 lines 15-19).

Gould, Zyarko, Stine and Moore do not specifically teach comparing the number of undialed phone numbers within the list of record which have been sent to the telecommunications system to a maximum number of clicks, the maximum number of clicks defined as a maximum number of undialed phone numbers allowed within the list of records which have been sent to the telecommunications.  However, in the same field of invention, Davis teaches:
comparing the number of undialed phone numbers within the list of record which have been sent to the telecommunications system to a maximum number of clicks, the maximum number of clicks defined as a maximum number of undialed phone numbers allowed within the list of records which have been sent to the telecommunications [(e.g. see Davis paragraphs 0068, 0081, 0082, 0084, 0097 and Figs. 2, 14, 16A, 17-23, 26) ”FIG. 2 shows a telephone conferencing systems conference call setup menu 200 according to one embodiment of the present invention. Conference call setup menu 200 includes a call setup list 201, a lookup button function 203, cursor 207 and a dial button function 205. According to one embodiment, the telephone numbers of prospective call conferees may be entered onto the "caller lines" (see FIG. 2) of the call setup list 201. It should be appreciated that several prospective call conferees may be added to the call setup list so that they may be convened for telephonic conferencing purposes … conference call dialing list display area 407 and dialed conferee display area 409. As previously mentioned, according to one embodiment each number in the conference call dialing list display area 407 may be called in sequence … FIG. 17 shows dial next button/function 411 and conference cancel button/function 405. It should be appreciated that selecting the dial next button/function 411 at this point initiates a call to the next number in line in the sequence of numbers that have been selected to be called … FIG. 26 shows the appearance of a menu 560 after all prospective call conferees have been connected according to one embodiment of the present invention. As is shown in FIG. 26 the successfully connected conferees are listed in the conferee display”].  Examiner notes that, as shown in Figs. 2 and 14, the user can have a undialed list of up to (e.g. maximum) five phone numbers for which the user applies an input to a button for each entry in the list.  As described by Davis, the user can have a list of up to (e.g. maximum) five phone numbers presented to the dialing system.  The undialed list is sent to the dialing system and then sequentially stepped through by the user upon each click/activation of the “Dial Next” button, when the button is clicked/activated for the last entry in the list (i.e. applied a maximum number of clicks by checking the current button activation against the current position in the list) the “Dial Next” button is then removed from display as there are no more numbers remaining to be dialed (i.e. the maximum has been reached).
Therefore, considering the teachings of Gould, Zyarko, Stine, Moore and Davis, it would have been obvious to one having ordinary skill in the art at the time of the invention to add comparing the number of undialed phone numbers within the list of record which have been sent to the telecommunications system to a maximum number of clicks, the maximum number of clicks defined as a maximum number of undialed phone numbers allowed within the list of records which have been sent to the telecommunications, as taught by Davis, to the teachings of Gould, Zyarko, Stine and Moore because it relives the tedious and inefficient task of the manual ascertainment and dialing of each of the prospective conference participants telephone numbers (e.g. see Davis paragraph 0005).

As for dependent claim 12, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 11; further, claim 13 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 14, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 11; further, claim 14 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for dependent claim 15, Gould, Zyarko, Stine, Moore and Davis and Moore teach a method as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 16, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 11, but do not specifically teach further comprising notifying the user when there has been a click for every one of the records in the list of records.  However, Davis teaches:
further comprising notifying the user when there has been a click for every one of the records in the list of records [(e.g. see Davis paragraphs 0084, 0097 and Figs. 17 and 26) ” FIG. 17 shows dial next button/function 411 and conference cancel button/function 405. It should be appreciated that selecting the dial next button/function 411 at this point initiates a call to the next number in line in the sequence of numbers that have been selected to be called … FIG. 26 shows the appearance of a menu 560 after all prospective call conferees have been connected according to one embodiment of the present invention. As is shown in FIG. 26 the successfully connected conferees are listed in the conferee display”].  Examiner notes that, once all numbers in the list have been contacted, the interface removes the “dial next” button and the next caller interface area.
The motivation to combine is the same as that used in claim 11.

As for dependent claim 17, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 11 and Gould further teaches:
further comprising receiving a selection of the list by the user through the user interface [(e.g. see Gould paragraphs 0132 and Fig. 1-1 numeral 108 and Fig. 9C) ”FIG. 9C illustrates an example user interface via which a user can select a lead list”].

As for independent claim 19, Gould teaches a method comprising:
providing a user interface in operative communication with the database, wherein the user interface is configured to present a user with a screen display having a target for clicking without displaying to the user any of the phone number and without displaying to the user information about consumers having the phone numbers [(e.g. see Gould paragraphs 0021, 0025, 0052, 0054, 0055, 0133, 0138 0153 and Figs. 9D and 10A) ”a menu of leads databases from different vendors can be transmitted over a network, such as the Internet, to a user terminal. The user can then select one or more leads databases, or subsets thereof, from one or more suppliers … The user interfaces described herein can optionally be provided to and accessed via a browser (e.g., an application used to access information on the Internet, such as on the World Wide Web) … The product servers 1006 store or provide access to leads databases … lead data (e.g., data for a plurality of leads) is accessed from a leads database. All or portions of the accessed lead data are delivered from the database over the network to the user's terminal or a separate dialer system such as an auto-dialer or a predictive dialer … In response to a phone solicitor action (e.g., activating a "display lead" control, otherwise requesting a lead, terminating an in progress call, etc.), or an action of a manager of a phone solicitor, the user is presented with one or more leads, including some or all of the lead record information discussed above. Optionally, the user is, at this juncture, prevented from viewing the lead's phone number and/or other contact information … FIG. 9D illustrates an example user interface which enables a user to initiate the dialing of a lead without revealing the lead phone number … and instructions (e.g., "to begin, click dial"). A dial control is provided, which, if activated causes the prospect phone number to be dialed”].
receiving at a computer and from a user using the user interface, a click on the target on the screen display for each of a plurality of individual records within the list of records in the database stored on the non-transitory computer readable storage medium [(e.g. see Gould paragraphs 0011, 0133, 0138 and Fig. 9D) ”a user interface via which a user can select one or more sets of prospects from a plurality of sets of prospects from different providers; and programmatic code stored in computer readable memory configured to cause at least in part phone numbers to be streamed from the one or more user selected sets of prospects to the dialer so that the dialer can dial the phone numbers … a user to initiate the dialing of a lead without revealing the lead phone number … (e.g., "to begin, click dial")”].
storing within the database and on the non-transitory computer readable storage medium a record of the click for each of the plurality of individual records independent from a list of phone numbers to be dialed, and an association between the click and a corresponding record for each of the plurality of records [(e.g. see Gould paragraphs 0111, 0147, 0152 and Figs. 9c, 9k and 9g) ”an example audit history report, including an audit identifier, a dialed identifier … The report provides, in table format, some or all of the following: a broker identifier, a first name, a last name, a dial count (e.g., … a total leads used (e.g., the number of leads that were called) … The results of the leads called by the dialer can be stored in a lead results database. Optionally reports can be generated, sent (e.g., as an email or SMS message), or accessed in substantially real time (e.g., via a Website), enabling a supervisor or other person or system to monitor the progress of a particular agent or a group of agents in substantially real time”].  Examiner notes that the audit history (Fig. 9k) is independent from the list (Fig. 9c).
for each click electronically communicating the corresponding phone number of one of the records within the list to a dialing device to dial the phone number [(e.g. see Gould paragraph 0123) ”the user did select one or more lists from one or more providers … the matching leads (e.g., a set amount of leads) are streamed to a dialer (auto-dialer)”].
repeating steps c-h for each of the records in the list of records containing phone numbers where the number of undialed phone numbers is less than the maximum number of clicks and there are more records to click in the list of records [(e.g. see Gould paragraphs 0064, 0069) ”At state 110 the user is presented, via a user interface, with a lead randomly, sequentially (first lead first, second lead second, last lead last), alphabetically, or otherwise selected from the identified leads … An update and go to next name control is provided, which, when activated, causes the data entered in the illustrated user interface to be saved, and causes the next lead to be presented (e.g., sequentially”].

Gould does not specifically teach maintaining a list of records containing phone numbers in a database stored on a non-transitory computer readable storage medium, or manual intervention in a dialing process.  However, in the same field of invention, Zyarko teaches:
maintaining a list of records containing phone numbers in a database stored on a non-transitory computer readable storage medium [(e.g. see Zyarko paragraph 0029) ”The inventors provide a mechanism for selecting specific dialing strategy for dialing individual telephone numbers of individual contacts from a calling list used in an outbound calling campaign hosted by a contact center”].
manual intervention in a dialing process [(e.g. see Zyarko paragraphs 0044, 0076) ”Rules may be created by administrative personnel for contacts that might be dialed during any type of outbound campaigns … business rule might be if a contact is a valued customer ranking higher than average, then the contact should be dialed manually (preview) to ensure that a live agent is available to handle the call … a platinum customer may command a dialing strategy that utilizes a preview mode where an available agent gets the customer data and contact record and manually dials the call”].
Therefore, considering the teachings of Gould and Zyarko, it would have been obvious to one having ordinary skill in the art at the time of the invention to add maintaining a list of records containing phone numbers in a database stored on a computer readable storage medium, or determining that the phone number within the list of records are to be dialed using the manual intervention, as taught by Zyarko, to the teachings of Gould because it enables the flexibility of different dialing strategies for individual calls during a calling campaign in a manner that does not create complexity or tax the efficiency of the calling campaign (e.g. see Zyarko paragraph 0009).

Gould and Zyarko do not specifically teach wherein the association between the click and the corresponding record is not indicative of whether or not the phone number of the corresponding record has been dialed.  However, in the same field of invention, Stine teaches:
wherein the association between the click and the corresponding record is not indicative of whether or not the phone number of the corresponding record has been dialed yet but indicative of whether the phone number has been clicked to be dialed by the dialing device [(e.g. see Stine col 3 lines 20-51) ”The instructions and data may be provided to the processor 208 which, in cooperation with the memory 202 and various buttons, spoken commands, prompts (visual or otherwise), and other controls of the phone 102 may operate to configure and store the call queue 204 in the memory 202 … The call queue 204 comprises one or more numbers organized and managed as a queue, e.g. as an ordered list, call queue functionality to enable a user to specify entries of the call queue 204, and possibly also to specify a dial order for the entries”].
Therefore, considering the teachings of Gould, Zyarko and Stine, it would have been obvious to one having ordinary skill in the art at the time of the invention to add wherein the association between the click and the corresponding record is not indicative of whether or not the phone number of the corresponding record has been dialed, as taught by Stine, to the teachings of Gould and Zyarko because it allows a user to manually build a queue of phone numbers which offers less distraction to the user using the system in the future (e.g. see Stine col 2 lines 29-31).

Gould, Zyarko and Stine do not specifically teach to thereby document that the manual intervention occurred for each record of the plurality of records and document the user performing the manual intervention for each record of the plurality of individual records.  However, in the same field of invention, Moore teaches:
to thereby document that the manual intervention occurred for each record of the plurality of records and document the user performing the manual intervention for each record of the plurality of individual records [(e.g. see Moore col 2 lines 49-53, col 3 lines 14-20, col 7 line 49 – col 8 line 6) ”The dialing mode is may be one of a predictive mode, a preview mode, a preview manual mode, and a manual mode. The dialing mode may be determined based on at least one of a … a phone number attribute … the system may include a communication manger that may provide an dialing mode called "preview manual mode." This mode may enable greater supervision over the preview mode, and may ensure compliance with any company, governmental, or other laws, regulations and/or policies. Unlike preview mode, preview manual mode may require human intervention, such as by an agent … When a cellular phone number (without customer consent) is presented to the communication manager, the communication manager may switch a dialer to a preview manual mode before the call can be made. The preview manual mode may require the agent to initiate all calls by interacting with the dialer. In traditional preview mode, the dialer may execute the first call based on a countdown timer. With preview manual mode, in one embodiment, the initial dialer call may only be executed by an advisor taking action to initiate the call … Cell phones without customer consent cannot be called in any other mode than preview manual mode. This is an example of preventive control … Reports will be created to show that every cell phone without consent in the dialer file has been called in preview manual mode. This is an example of detective control”].
Therefore, considering the teachings of Gould, Zyarko, Stine and Moore, it would have been obvious to one having ordinary skill in the art at the time of the invention to add to thereby document that the manual intervention occurred for each record of the plurality of records and document the user performing the manual intervention for each record of the plurality of individual records, as taught by Moore, to the teachings of Gould, Zyarko and Stine because it enables greater supervision to ensure compliance with any company, governmental, or other laws, regulations or policies (e.g. see Moore col 3 lines 15-19)

Gould, Zyarko, Stine and Moore do not specifically teach determining if there are more records to click in the list of records; determining a number of undialed phone numbers within the list of records which have been sent to the telecommunications system; comparing the number of undialed phone numbers within the list of records which have been sent to the telecommunications system to a maximum number of clicks, the maximum number of clicks defined as a maximum number of undialed phone numbers allowed within the list of records which have been sent to the telecommunications system.  However, in the same field of invention, Davis teaches:
determining if there are more records to click in the list of records; determining a number of undialed phone numbers within the list of records which have been sent to the telecommunications system; comparing the number of undialed phone numbers within the list of records which have been sent to the telecommunications system to a maximum number of clicks, the maximum number of clicks defined as a maximum number of undialed phone numbers allowed within the list of records which have been sent to the telecommunications system [(e.g. see Davis paragraphs 0068, 0081, 0082, 0084, 0097 and Figs. 2, 14, 16A, 17-23, 26) ”FIG. 2 shows a telephone conferencing systems conference call setup menu 200 according to one embodiment of the present invention. Conference call setup menu 200 includes a call setup list 201, a lookup button function 203, cursor 207 and a dial button function 205. According to one embodiment, the telephone numbers of prospective call conferees may be entered onto the "caller lines" (see FIG. 2) of the call setup list 201. It should be appreciated that several prospective call conferees may be added to the call setup list so that they may be convened for telephonic conferencing purposes … conference call dialing list display area 407 and dialed conferee display area 409. As previously mentioned, according to one embodiment each number in the conference call dialing list display area 407 may be called in sequence … FIG. 17 shows dial next button/function 411 and conference cancel button/function 405. It should be appreciated that selecting the dial next button/function 411 at this point initiates a call to the next number in line in the sequence of numbers that have been selected to be called … FIG. 26 shows the appearance of a menu 560 after all prospective call conferees have been connected according to one embodiment of the present invention. As is shown in FIG. 26 the successfully connected conferees are listed in the conferee display”].  Examiner notes that, as shown in Figs. 2 and 14, the user can have a undialed list of up to (e.g. maximum) five phone numbers for which the user applies an input to a button for each entry in the list.  As described by Davis, the user can have a list of up to (e.g. maximum) five phone numbers presented to the dialing system.  The undialed list is sent to the dialing system and then sequentially stepped through by the user upon each click/activation of the “Dial Next” button, when the button is clicked/activated for the last entry in the list (i.e. applied a maximum number of clicks by checking the current button activation against the current position in the list) the “Dial Next” button is then removed from display as there are no more numbers remaining to be dialed (i.e. the maximum has been reached).
Therefore, considering the teachings of Gould, Zyarko, Stine, Moore and Davis, it would have been obvious to one having ordinary skill in the art at the time of the invention to add determining if there are more records to click in the list of records; determining a number of undialed phone numbers within the list of records which have been sent to the telecommunications system; comparing the number of undialed phone numbers within the list of records which have been sent to the telecommunications system to a maximum number of clicks, the maximum number of clicks defined as a maximum number of undialed phone numbers allowed within the list of records which have been sent to the telecommunications system, as taught by Davis, to the teachings of Gould, Zyarko, Stine and Moore because it relives the tedious and inefficient task of the manual ascertainment and dialing of each of the prospective conference participants telephone numbers (e.g. see Davis paragraph 0005).

As for dependent claim 21, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 19, but Gould does not specifically teach further comprising determining that the phone numbers within the list of records are to be dialed using the manual intervention.  However, Zyarko teaches:
further comprising determining that the phone numbers within the list of records are to be dialed using the manual intervention [(e.g. see Zyarko paragraphs 0044, 0076) ”Rules may be created by administrative personnel for contacts that might be dialed during any type of outbound campaigns … business rule might be if a contact is a valued customer ranking higher than average, then the contact should be dialed manually (preview) to ensure that a live agent is available to handle the call … a platinum customer may command a dialing strategy that utilizes a preview mode where an available agent gets the customer data and contact record and manually dials the call”].
The motivation to combine is the same as that used in claim 19.

As for independent claim 22, Gould, Zyarko, Stine, Moore and Davis teach a method.  Claim 22 discloses substantially the same limitations as claim 19.  Therefore, it is rejected with the same rational as claim 19.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gould (US 2008/0082515 A1) in view of Zyarko et al. (US 2011/0116618 A1) and further in view of Stine et al. (US 7,373,179 B2) and further in view of Moore et al. (US 8,358,771 B1) and further in view of Davis et al. (US 2008/0049921 A1), as applied to claim 19 above, and further in view of Olive (US 2008/0220852 A1).

As for dependent claim 20, Gould, Zyarko, Stine, Moore and Davis teach a method as described in claim 19, but do not specifically teach wherein the target comprises a plurality of concentric circles.  However, in the same field of invention, Olive teaches: wherein the target comprises a plurality of concentric circles [(e.g. see Olive paragraph 0042) ”The player may interact with the feature event by pressing the "start feature" button … It can be seen in FIGS. 4 and 5 that the target 78 has four concentric rings surrounding a bullseye centre”].  A button operates as an actionable item no matter what image represents it.  Gould, Zyarko, Stine and Davis teach the use of buttons to cause phone numbers to be dialed/queued.  Olive teaches the use of a bullseye as a start feature button.  It would have been obvious to one skilled in the art to substitute one type of image representing a button for another to achieve the predictable result of causing an action when pressed.  Further, USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).

Response to Arguments
Applicant's arguments, filed 02 August 2022, have been fully considered but they are not persuasive.

Applicant argues that [“[In independent claims 1, 11, 19 and 22,] Davis’ functionality could not fairly be understood to teach the comparing step” (Pages 13 and 14).].

Examiner respectfully disagrees.  As cited by Davis above, the user can have a undialed list of up to (e.g. maximum) five phone numbers for which the user applies an input to a button for each entry in the list.  One of ordinary skill in the art, namely a software developer, would recognize that, the user can have a list of up to (e.g. maximum) five phone numbers presented to the dialing system.  The undialed list is sent to the dialing system and then sequentially stepped through by the user upon each click/activation of the “Dial Next” button, when the button is clicked/activated for the last entry in the list (i.e. applied a maximum number of clicks by checking the current button activation against the current sequence position in the list) the “Dial Next” button is then removed from display as there are no more numbers remaining to be dialed (i.e. the maximum has been reached).  Thus, the combination adequately teaches applicant’s claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2011/0016014 A1 issued to Tonnison et al. on 20 January 2011.  The subject matter disclosed therein is pertinent to that of the claims (e.g. comparing a number of clicks made by the user to a maximum number).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174